DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5 and 7-15 allowed.
3.	The closest relevant art is Clements (7,186,284 B2) wherein Clements teaches a filter element (420 in Fig. 8) for use with tube sheet openings having different diameters (see D20-25 in Fig. 8) comprising: a filter media (402); a seal member (420, 404) operably attached to the filter media (402), the seal member (420) being configured to seal in a first opening of a tube sheet having a first diameter (see D23 in Fig. 8) and to seal in a second opening of a tube sheet having a second diameter (see Fig. 8) different than the first diameter (D23).  Clements shows in embodiment of Figure 8 wherein the filter mounting system (400 in Fig. 8) has a mounting collar (420 in Fig. 8) having first groove with first diameter (482) and second groove with second diameter (486) “molded from a plastic material such as plastic, epoxy, ceramic, silicone, or urethane composition” (see col. 8, lines11-15) configured to cooperate with different diameter tube sheet openings.  It is well known in the filtration art that silicone or urethane is a flexible, resilient material used in gasket or sealing material.  Therefore, the filter mounting seal member (420 in Fig. 8) is made of a flexible, resilient material such as silicone or urethane to allow the filter mounting sealing system (420 in Fig. 8) to cooperate with different diameter tube sheet openings.  Clements further teaches the seal member (420 in Fig. 8) being radially flexible, further comprising an expander (482, 
4.	 However, as Clements shows in Figure 11, structures (482, 480, 486 and 484) cannot seal with tube sheet (84) because their diameters are such that they are smaller than the diameter of tube sheet opening in tube sheet (84).  These structures (480, 482, 484, and 486) are offset to the left of the inner most edge of these features, as there is a clear radial gap between structures (480, 482, 484, and 486).  Furthermore, the rigid mounting collar (420) and particularly its structures (482, 486) identified in are not configured to seal with the tube sheet (84), when mounted, structures (482, 486) are hidden behind the flexible gasket (404), which is the component of Clements that seals with the tube sheet.  The flexible gasket (404) is located within the radial gap identified in the prior paragraph.  However, gasket (404) only has a single groove (540) used to seal with the tube sheet (84) and thus does not have “a first groove having a first diameter to seal in a first opening of a tube sheet having a first opening diameter and having a second groove having a second diameter different than the first diameter to seal in a second opening of a tube sheet having a second opening diameter different than the first opening diameter”.  Clements does not show that its device has different diameter grooves so that it can seal with tube sheets having different openings having different diameters.
5.	Claims 1-3, 5 and 7-15 of this instant patent application differ from the disclosure of Clements in that a flexible seal member is formed from a flexible, elastomeric material and is operably attached to the filter media, wherein the seal member comprises a first groove having a first diameter to seal in a first opening of a tube sheet having a first opening diameter and a second groove having a second diameter different than the first diameter to seal in a second opening of a tube sheet having a second opening diameter different than the first opening diameter, and wherein the second groove is axially offset from the first groove, and the first and second grooves are formed in the flexible, elastic material.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 26, 2021